Title: To George Washington from John Filson, 8 February 1785
From: Filson, John
To: Washington, George



Sir
Wilmington [Del.] Feby 8th 1785

I herewith send you a book and a Map enfolded, requesting Your Excellency to receive them, and if upon perusal you think them worth Notice, I presume you will favour the following requests with a letter to the Author, Containing a permission to dedicate a Second edition of this Narrative to Your Excellency, to which will be added interresting accounts. About the first of March the printer will begin the work, I request you will honour the publication with Your sentiments respecting the Commercial Circumstances practicable to be effected between the waters of Potowmack and Cheat rivers: This Sir may be of public utility and Certainly more acceptable from you than any other. Your Concern for the public good so gloriously Manifested to the world, and so deeply impressed on the hearts of Your grateful Countrymen will by this favour render the publication more acceptable and beneficial to Mankind. In November

last I Consigned a Number of these books & Maps to Mr John Page at Rosewel desiring him to forward one to you, and a letter importing the substance of this, but probably they are Miscarried. If we are to expect your addition to this work, it is humbly wished for before March, at present Will subscribe Myself Your Excellencies Sincere friend and humble Servt

John Filson


P.S. perhaps a few of these would be acceptable in your part.

